PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/600,349
Filing Date: 19 May 2017
Appellant(s): Thompson, Bruce



__________________
Gregh H. Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Dec. 08, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Mar. 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6–8 and 21–23 are rejected under 35 U.S.C. 103 as obvious over Rosenbloom, US 3,875,046 (“Rosenbloom”).  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom in view of Kulbeth, US 2005/0040119 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom in view of Summerfield et al., US 6,312,528 (“Summerfield”).  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom on its own or in view of Williams et al., US 2011/0265993 (“Williams”).  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom.  Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom in view of Thompson, US 2013/0186622 (“Thompson”).  
Regarding claim 1, Rosenbloom teaches the limitations of the claim:
“A backflow collection system (processing system, fig., pt. 10, col. 5, ll. 23–26), comprising: 
a substantially vertical collection tank (extraction vessel, fig., pt. 24, col. 5, ll. 42–43) having an upper section (the upper half of vessel 24) and a lower section (the lower half of vessel 24), the substantially vertical collection tank having a side opening configured to receive backflow from an oil or gas well (the opening receiving recycle water stream, fig., pt. 32, col. 7, ll. 2–5)1, as well as a discharge port proximate an upper end of the upper section configured to discharge gas from the collection tank2; and
a substantially vertical auger system located outside of the substantially vertical collection tank and coupled proximate the lower section of the substantially vertical 3, the auger configured to receive solid and liquid matter from a bottom opening in the lower section of the substantially vertical collection tank, and when elevated remove and lift at least a portion of the solid and liquid matter from the substantially vertical collection tank (as the screw conveyor 44 receives a slurry from the opening at the bottom of vessel 24, as seen in the fig., col. 5, ll. 41–45), the substantially vertical collection tank designed such that when fluid is contained therein it acts as a gas seal to prevent the gas from exiting through the bottom opening in the lower section of the substantially vertical collection tank (as the slurry in the bottom of the vessel 24 would prevent gas from escaping from the opening therein).”

    PNG
    media_image2.png
    1000
    1336
    media_image2.png
    Greyscale

Claim 2 requires that for the device of claim 1, the auger system includes a variable frequency drive configured to modulate an operating speed of the auger.  Maltin does not explicitly disclose this feature.  However, it would have been obvious for Maltin’s auger 50 to be operated with a variable frequency drive because Kulbeth teaches that it is beneficial to operate an auger with a variable frequency drive in order to allow an operator to vary the speed of the auger as needed.  See Kulbeth at [0037].
Claim 3 requires that the system of claim 1 further comprises a knockout tank connected with the substantially vertical collection tank via a flare line, the flare line connected with the discharge port.  
Id.  Rosenbloom does not teach the method by which the vapor is treated after it is removed from the vessel 24.  However, Summerfield discloses a system wherein vapor exiting extraction vessels 206 is directed to a header 254 where it flows to a knockout drum and is then piped to a flare.  Summerfield, fig. 2, col. 10, ll. 53–65, col. 13, ll. 4–7.  It would have been obvious for the vapors exiting Rosenbloom’s vessel 24 to be directed to a knockout drum and then a flare because this is a suitable method for disposing of vapors produced from an extraction vessel.
Claim 4 requires that the system of claim 1 further comprises a second auger positioned proximate the substantially vertical auger.  While Rosenbloom teaches that the screw conveyor 44 vertically removes slurry from the vessel 24, it does not disclose a second conveyor proximate to the vertical conveyor 44.  However, Williams discloses a vessel 14 wherein a screw conveyor 32 comprises a horizontal section 32A a vertical section 32B.  Rosenbloom, fig. 2, [0035].  The horizontal section 32A collects material from the bottom of the vessel 14 and passes this material to the vertical section 32B which removes the material from the system.  Id.  It would have been obvious for Rosenbloom’s screw conveyor 44 to comprise a horizontal section within the vessel 24 in order to remove slurry from the bottom of the vessel 24 so that it can be passed to the vertical section 44 for removal.
Claim 4 requires that the system of claim 1 further comprises a second auger positioned proximate the substantially vertical auger.  Claim 5 requires that for the See MPEP 2144.04(VI)(B) (mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Regarding claim 6, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 1, further including a gas buster positioned between the side opening in the substantially vertical collection tank and the oil or gas well (storage and treatment tank, fig., pt. 38, col. 6, ll. 47–49), the gas buster configured to reduce a velocity of the solid and liquid matter exiting the oil or gas well and entering the substantially vertical collection tank (the tank 38 would reduce the velocity of the fluid entering it because fluid settles within the tank 38).”
Regarding claim 7, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster couples directly to a flange associated with the side opening in the substantially vertical collection tank (the side of the vessel 24 onto which line 32 attaches corresponds to the claimed “flange”).”
Regarding claim 8, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster is in a substantially vertical position adjacent to the substantially vertical collection tank (as seen in the fig.).”
Claim 9 requires that for the device of claim 6, the gas buster comprises a first smaller pipe having openings spaced along a length thereof, and a second larger pipe encompassing the first smaller pipe.  Rosenbloom does not disclose this feature.  However, Thompson discloses that it is beneficial to provide a gas buster 170 at the inlet of a collection receptacle in order to dissipate energy associated with the incoming solid and liquid matter.  Thompson, fig. 1, [0030].  The gas buster 170 comprises a first smaller pipe 630 including a plurality of openings 635 spaced along its length with a second larger pipe 640 encompassing the smaller pipe.  Id. at fig. 6, [0041], [0042].  It would have been obvious to use this gas buster 170 to introduce fluid into Williams’ tank in order to dissipate the energy associated with the incoming liquid and solid matter entering the tank.
Claim 10 requires that for the system of claim 1, the substantially vertical collection tank and auger system are positioned within a frame on a movable trailer.  Claim 11 requires that for the system of claim 10, the movable trailer is configured to pivot from a horizontal transport position to a substantially vertical operational position. While Rosenbloom teaches that its system is used to treat fluid materials produced form an oil well (Rosenbloom, col. 3, ll. 33–48), the reference does not disclose a trailer for moving the system.  However, it would have been obvious for the vessel 24 to be provided within a frame on a movable trailer because Thompson disclsoes that it is beneficial to provide similar equipment on a trailer 595 to allow the equipment to be transportable.  Thompson, fig. 5, [0045].  Thompson’s trailer 595 is configured so that the vessels being transported can transition from an operational position (i.e., a substantially vertical portion) to a transit position.  Id.  Additionally, note that the 
Regarding claim 21, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 1, wherein the side opening is located in a substantially vertical side of the substantially vertical collection tank (as seen in the fig.).”
Regarding claim 22, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 1, wherein the backflow collection system does not include a substantially horizontal auger system coupled proximate the lower section of the substantially vertical collection tank (as seen in the fig.).”
Claim 23 requires that for the system of claim 1, the substantially vertical auger is a critically vertical auger positioned within +/- 5° of true vertical.
Rosenbloom does not provide enough information to teach this limitation because it fails to disclose the angle of conveyor 44.  The purpose of the convey 44, however, is discharge the slurry from the vessel 24 so that it can be transported away from the vessel.  Rosenbloom, col. 5, ll. 41–58.  Therefore, it would have been obvious, routine engineering choice to adjust the angle of the conveyor 44 to be substantially vertical depending on the location of the vessel receiving the slurry discharged by the conveyor 44.  Additionally, instant disclosure fails to teach the criticality of the angle of its auger.  Therefore, the difference between Rosenbloom and the claimed system is one of degree rather than kind, which is insubstantial to support patentability.  MPEP 2144.05(III).  
Claim Rejections - 35 USC § 103
Claims 1, 4–8, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US 2011/0265993 (“Williams”) in view of Scheybeler, US 6,712,215 (“Scheybeler”) and in further view of Maltin, US 6,719,897 (“Maltin”).  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Kulbeth.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Wallace et al., US 6,036,748 (“Wallace”).  Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Thompson.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Thompson or McCabe et al., US 2013/0126448 (“McCabe”).
Regarding claim 1, Williams in view of Maltin teaches the limitations of the claim:
“A backflow collection system (sand decanter, fig. 2, pt. 14,  [0035]), comprising:
a substantially vertical collection tank (the tank of the sand decanter 14) having an upper section (the upper half of this tank) and a lower section (the lower half of this tank), the substantially vertical collection tank having a side opening configured to receive backflow from an oil or gas well (the vertical portion 16 comprising flow line 10, [0029]), as well as a discharge port proximate an upper end of the upper section configured to discharge gas from the collection tank4; and
5, the auger configured to receive solid and liquid matter from a bottom opening in the lower section of the substantially vertical collection tank (as the screw conveyor 32 receives sand and liquid via feed port 30 located in the bottom of the tank, fig. 2, [0031]), and when elevated remove and lift at least a portion of the solid and liquid matter from the collection tank (as the screw conveyor 32 lifts the sand so that it can be removed through outlet 36, [0032]), the substantially vertical collection tank designed such that when fluid is contained therein it acts as a gas seal to prevent the gas from exiting through the bottom opening in the lower section of the substantially vertical collection tank (as liquid located in the tank would prevent gas from escaping through feed port 30).”

    PNG
    media_image3.png
    705
    838
    media_image3.png
    Greyscale

Claim 2 requires that for the device of claim 1, the auger system includes a variable frequency drive configured to modulate an operating speed of the auger.  Williams does not explicitly disclose this feature.  However, it would have been obvious for Williams’ screw conveyor 32 to be operated with a variable frequency drive because Kulbeth teaches that it is beneficial to operate an auger with a variable frequency drive in order to allow an operator to vary the speed of the auger as needed.  Kulbeth, [0037].
Claim 3 requires that for the device of claim 1 further comprises a knockout tank connected with the collection tank via a flare line, the flare line connected with the 
Regarding claim 4, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 1, further comprising a second auger positioned proximate the substantially vertical auger (horizontal portion, fig. 2, pt. 32A, [0035]).”
Claim 5 requires that for the system of claim 1, the second auger is a substantially vertical auger.  It would have been obvious to include an additional screw conveyor to Williams’ system because doing so would have the predictable result of increasing the removal capacity of the system.  MPEP 2144.04(VI)(B). With this modification the additional horizontal portion 32B would correspond to the “second auger.”
Regarding claim 6, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 1, further including a gas buster positioned between the side opening in the substantially vertical collection tank and the oil or gas well6 (flow line, fig. 2, pt. 10, [0029]), the gas buster configured to reduce a velocity of the solid and liquid matter exiting the oil or gas well and entering the substantially vertical collection tank (note that this limitation fails to patentably 
Regarding claim 7, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster coupled directly to a flange associate with the side opening in the substantially vertical collection tank (it would have been obvious to provide a connection piece, i.e., a flange, to the side of the tank in order to secure the flow line 10 to the tank).”
Regarding claim 8, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster is in a substantially vertical position adjacent to the collection tank (it would have been obvious for the flow line 10 to have at least one vertical section because this flow line 10 receives fluid from a subterranean well, [0029]).”
Claim 9 requires that for the device of claim 6, the gas buster comprises a first smaller pipe having openings spaced along a length thereof, and a second larger pipe encompassing the first smaller pipe.  Williams does not disclose this feature.  However, Thompson discloses that it is beneficial to provide a gas buster 170 at the inlet of a collection receptacle in order to dissipate energy associated with the incoming solid and liquid matter.  Thompson, [0030].  The gas buster 170 comprises a first smaller pipe 630 including a plurality of openings 635 spaced along its length with a second larger pipe 640 encompassing the smaller pipe.  Id. at fig. 6, [0041], [0042].  It would have been obvious to use this gas buster 170 to introduce fluid into Williams’ tank in order to dissipate the energy associated with the incoming liquid and solid matter entering the tank.
Claim 10 requires that for the device of claim 1, the collection tank and auger system are positioned within a frame on a movable trailer.  Williams does not explicitly teach this feature.  However it would have been obvious to mount Williams’ device on a trailer because McCabe and Thompson teach that doing so is beneficial in order to allow a separation device to be portable so that it can move from one place to another.  McCabe, [0140]; Thompson, [0045].
Claim 11 requires that for the device of claim 10, the movable trailer is configured to pivot from a horizontal transport position to a substantially vertical operational position.  Thompson teaches that it is beneficial for its trailer to be movable from a horizontal transport position to a substantially vertical operational position in order to make transporting its device easier.  See Thompson at [0045].  Therefore, when Williams’ is used with Thompson’s trailer, the trailer would be movable from a horizontal to a vertical position.  However, additionally note that the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the claim 10 device operates rather than its structure.  MPEP 2114(II).
Regarding claim 21, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 1, wherein the side opening is located in a substantially vertical side of the substantially vertical collection tank (as seen in fig. 2).”
Claim 23 requires that for the system of claim 1, the substantially vertical auger is a critically vertical auger positioned within +/- 5° of true vertical.
Williams does not provide enough information to teach this feature because it does not disclose the angle of transverse portion 32B.  It would have been obvious, .  
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The Examiner withdraws the 35 U.S.C. 102(a)(1) rejections of claims 1, 6–8 and 21–23 as being anticipated by Rosenbloom, US 3,875,046.
(2) Response to Argument
Williams in view of Scheybeler and Maltin

The Appellant does not explain why the claimed invention is patentable over Williams in view of Scheybeler and Maltin.  See Appeal Br. 12.  The only argument directed to this rejection is a statement that the combination fails to teach or render obvious a vertical auger system positioned within +/- 15° of true vertical, as required by claim 1.  Id.  This is circular reasoning, as it amounts to saying that the claimed invention is nonobvious because it is non-obvious.  As no substantive argument is made regarding this rejection, the Examiner requests affirmance of this rejection.   
Additionally, Maltin clearly illustrates a vertical auger system, with an angle inside the range of +/- 15° of true vertical.  See Maltin Fig. 5, col. 4, ll. 52–64.  The argument 

    PNG
    media_image4.png
    571
    561
    media_image4.png
    Greyscale
.

Rosenbloom
The Appellant first argues that Rosenbloom fails to teach a “side opening” in vessel 24, as required by claim 1.  See Appeal Br. dated Dec. 08, 2021 (“Appeal Br.”) 5.  
The Examiner respectfully disagrees.  Rosenbloom’s vessel 24 has side opening, which is the opening that receives water stream 32.  This opening 32 was mapped to the “side opening” in [0009] of the Final Rejection.  The Appellant fails to address why this opening 32 cannot correspond to the “side opening” in claim 1.  Therefore, the Examiner requests affirmance.

    PNG
    media_image5.png
    893
    1126
    media_image5.png
    Greyscale

The Appellant also argues that it would be nonobvious to move Rosenbloom’s line 22, so that it enters the vessel 24 at a horizontal side of the vessel, instead of at the top side as seen in Fig. 1.  See Appeal Br. 5–6.  Rather, the Appellant argues Rosenbloom teaches away from this modification, asserting that line 22 must be located at the top side of the vessel 22, to allow incoming slurry to pass through downcomer 26 to a level below layer 200.  Id. at 6.  
The Examiner respectfully disagrees.  The line 22 would remain connected to downcomer 26, if the parts of the device were rearranged so that line 22 attaches to a horizontal side of the vessel 24, above layer 100.  This modification would have been an obvious, routine engineering choice, depending on the space constraints for where the system is located.  See MPEP 2144.04(VI)(C).  A person of ordinary skill in the art would have understood how to make this modification because, at most, it would require including a 90° elbow on downcomer 26, to allow attachment to line 22.   This rearrangement would not alter the operation of the device.  Rather, the slurry entering 
Also, the opening at the top of the vessel 24 that receives line 22 is “a side opening” because this opening is at a top side of the vessel.  Therefore, Rosenbloom teaches this feature of claim 1, even if the line 22 remains in the location seen in Fig. 1.
The Appellant also argues that Rosenbloom fails to disclose that its conveyor 44 is a “substantially vertical” auger system, as required by the claim.  The term “substantially vertical” means “within +/- 15° of 90° true vertical.”  See Spec. [0049].
Rather, the Appellant argues that the conveyor is 20° of 90° true vertical.  See Appeal Br. 7.  
The Examiner respectfully disagrees.  Rosenbloom’s angle of 20° is close enough to 15° to establish a prima facie case of obviousness.  See MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  The Appellant has failed provide any evidence that the particular range of 15° is critical.  Therefore, there is no patentable distinction between Rosenbloom and the prior art.
The Appellant also argues the conveyor 44 is fixed.  See Appeal Br. 8.  Therefore, the angle of the conveyor 44 cannot be adjusted depending on the location of the device that receives trailings 48.  Id.  Rather, the device receiving the trailings 48 would likely be moved to accommodate the fixed angle and height of the conveyor.  Id.  
The Examiner respectfully disagrees.  It would have been obvious to increase the vertical angle of the conveyor 44, when the system is being manufactured, depending on the height and location of the container that receives tailings 48.  If the container See MPEP 2144.04(IV)(A).
The Appellant further argues that it would have been nonobvious to adjust the angle of conveyor 44, asserting that Table 1.6 of the Appeal Brief illustrates that a conveyor becomes less effective as it goes from horizontal to vertical.  Appeal Br. 8.  
The Examiner respectfully disagrees.  Increasing the vertical angle of an auger does not decrease its effectiveness, as long as the intake exposure is increased to compensate.  This is seen in Table 1.6, where an auger with 24 inches of intake exposure operating at 90° (true vertical) is about as effective as an auger with 6 inches of intake exposure operating at 45°.  A person of ordinary skill in the art would be motivated to change the angle of Rosenbloom’s conveyor 44, depending on the space constraints of where the system is located.  A person of ordinary skill in the art would also understand how to make this change without decreasing the effectiveness of the auger 44—by increasing its intake exposure.
Additionally, even if the conveyor 44 did not operate as effectively in the vertical position—it would still be operational for its intended purpose of moving tailings 48 away from the system.  This is seen in Table 1.6, where augers operating at 90° (true vertical) continue to work for their intended purpose.  Therefore, the Appellant’s arguments fail to demonstrate a patentable distinction between the prior art and the claimed invention.  
See Appeal Br. 8 (citing Rosenbloom col. 7, ll. 40–50).  The Appellant argues that a person of ordinary skill in the art would understand that drag type conveyors are less effective as they go from horizontal to vertical.  Id.  
The Examiner respectfully disagrees.  The Appellant provides no evidence to support this position, other than the attorney’s arguments.  Attorney arguments cannot take the place of evidence where evidence is necessary.  See MPEP 2145(I).  Therefore, the Appellant’s arguments are moot.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/  Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                      
/ROBERT J HILL JR/Primary Examiner, TC 1700

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, it would have been obvious for the tar sand to enter the vessel 24 at the side of the upper portion of the vessel 24, rather than the very top, because this rearrangement of parts would be a routine engineering choice.  This alteration would not change the function of the vessel 24 because the tar sand would continue to be able to flow downward through the vessel 24, in the same way as seen in the figure.
        
        2 Rosenbloom teaches that a vapor phase exists in the top of the extraction vessel 24, which may be compressed or condensed and recycled.  Rosenbloom, col. 8, ll. 1–6.  Therefore, the Examiner takes the position that a gas discharge port exists in the upper half of the vessel 24 allowing this vapor to be expelled from the vessel 24 for recycling.  However, it also would have been obvious to provide a port in the upper half of the vessel 24 for this purpose.  
        
        3 The Examiner takes the position that the screw conveyor 44 is substantially vertical based on the illustration in the fig.  However, the purpose of the conveyor 44 is discharge the slurry from the vessel 24 so that it can be transported away from the vessel.  Rosenbloom, col. 5, ll. 41–58.  Therefore, it would have been obvious, routine engineering choice to adjust the angle of the conveyor 44 to be substantially vertical depending on the location of the vessel receiving the slurry discharged by the conveyor 44. 
        4 While Williams teaches that its device is used to process tar sands (Williams at [0002], the reference does not explicitly disclose a gas vent at the top of its tank.  However, it would have been obvious to provide a vent at the top of the tank in order to remove gases that evolve during the process because Scheybeler teaches that such a vent (the vent associated with demister pad 31) is beneficial for this purpose.  Scheybeler at col. 2, ll. 54–56.
        5 The Examiner notes that this transverse portion 32B is inclined rather than vertical.  The purpose of the screw conveyor 32 is to expel sand through outlet 36 to a desired location.  Williams at [0032].  It would have been obvious for the transverse portion 32B to be vertical rather than inclined depending on the desired location for expelling the sand.  Rearranging the transverse portion 32B in this manner would be within the ambit of a skilled artisan because Maltin teaches that a screw conveyor 30 used to expel particulate matter through an outlet 31 can have this configuration.  Maltin at fig. 5, col. 4, ll. 55–64.  
        6 Note that the claimed “oil/gas well” is not a structural component of the claimed device because the system of claim 1 from which claim 6 depends is directed to a “backflow collection system” that is “configured to receive backflow from an oil/gas well.”